      Case 4:19-cv-00226 Document 406 Filed on 02/11/21 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
 DWIGHT RUSSELL, et al.                         )
                                                )
 Plaintiffs,                                    )
                                                )              Case No. 4:19-cv-00226
 v.                                             )                  (Class Action)
                                                )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                   )                U.S. District Judge
                                                )
 Defendants.                                    )
                                                )

                 AGREED MOTION TO MODIFY SCHEDULING ORDER

        Plaintiffs respectfully request a minor modification to the scheduling order to state that

discovery requests served on or before April 23 are timely. All parties agree to the relief.

        “A schedule may be modified only for good cause and with the judge’s consent.” Fed. R.

Civ. P. 16(b)(4). “The good cause standard requires the ‘party seeking relief to show that the

deadlines cannot reasonably be met despite the diligence of the party needing the extension.’”

S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003) (quoting

6A Charles Alan Wright et al., Federal Practice and Procedure § 1522.1 (2d ed. 1990)). Whether

good cause exists depends on: “(1) the explanation for the failure to timely [comply with the

scheduling order]; (2) the importance of the [modification]; (3) potential prejudice in allowing the

[modification]; and (4) the availability of a continuance to cure such prejudice.” Squyres v. Heico

Cos., L.C.C., 782 F.3d 224, 237 (5th Cir. 2015) (modifications in original). Good cause exists for

the following reasons.

        On January 28, 2021, Plaintiffs filed a motion to modify the scheduling order, which was

unopposed by the Sheriff, County, and Intervenors, who are the remaining parties to this litigation.

Dkt. 388. The scheduling order that Plaintiffs proposed, and which the Court entered on February

                                                    1
     Case 4:19-cv-00226 Document 406 Filed on 02/11/21 in TXSD Page 2 of 4




9, establishes April 23, 2021 as the close of fact discovery and states, “Written discovery requests

are not timely if they are served so close to this deadline under the Federal Rules of Civil Procedure

the response would not be due until after the deadline.” Dkt. 403 at 1. On January 29, the day after

the parties submitted the agreed scheduling order, Plaintiffs noticed depositions for February 17

through March 8, which would have provided enough time for Plaintiffs to serve written discovery

requests after the last deposition, such that the requests would have been deemed timely under the

scheduling order.

       Several counsel for deponents asked that the depositions be postponed by several weeks to

accommodate various individuals’ schedules. After conferring with all parties, today, Plaintiffs

served amended notices for depositions to occur between March 10 and March 30. Because

Plaintiffs anticipate serving written discovery requests based on the depositions, but

accommodating all counsels’ schedules does not leave a full 30 days between the last scheduled

deposition and the completion of discovery on April 23, Plaintiffs respectfully request that the

scheduling order be modified to state that any written discovery served on or before April 23 will

be deemed timely, even though the response date for such requests will be after the completion of

fact discovery. Thus, Plaintiffs propose that provision 3 of the amended scheduling order be further

amended to state:

3.COMPLETION OF FACT DISCOVERY: April 23, 2021

       Written discovery requests are not timely if they are served so close to this deadline that
       under the Federal Rules of Civil Procedure the response would not be due until after the
       deadline.after April 23, 2021.

This minor modification will not affect any other dates in the scheduling order.

       For the foregoing reasons, Plaintiffs have good cause to seek this modification.

Date: February 11, 2021                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne

                                                  2
    Case 4:19-cv-00226 Document 406 Filed on 02/11/21 in TXSD Page 3 of 4




/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          3
     Case 4:19-cv-00226 Document 406 Filed on 02/11/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on February 11, 2021 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi




                                               4
